—Judgment unanimously affirmed with costs. Memorandum: A judgment was entered at the same time as the order from which this appeal was taken. The order is subsumed within the judgment and the appeal is from the judgment, not the order (see, Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988). We exercise our discretion to disregard the misstatement in the notice of appeal (see, CPLR 5520 [c]), and we deem the appeal to have been taken from the judgment (see, Soto v Montanez, 201 AD2d 876; Hughes v Nussbaumer, Clarke & Velzy, supra). (Appeal from Judgment of Supreme Court, Onondaga County, *995Gorman, J.—Breach of Contract.) Present—Green, J. P., Law-ton, Wesley, Callahan and Boehm, JJ.